Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 08/03/2022 for Application No. 16/895,665. By the amendment, claims 1-6 are pending with claims 3 and 6 being amended.

Drawings
The replacement sheet of Figure 2 filed on 08/03/2022 is not accepted because the same reference number “20” used to designate the same feature shown in Figures 1 and 3.

Examiner’s comment: It is suggested that the numerical reference number “20” in Figure 2 (08/03/2022) should be changed to avoid confusion with the same reference number shown in Figures 1 and 3.

Specification
The amendment to paragraphs [0010] and [0013] of the Specification is accepted.

Allowable Subject Matter
Claims 1-6 are allowed.
The statement of reasons for the indication of allowed subject matter regarding the above claims is indicated in the prior Office action. See the Quayle Action mailed 06/03/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment / Arguments
The amendment filed on 08/03/2022 has been entered. Applicant’s amendments have overcome all of the objections indicated in the prior Office action. 
Applicant’s arguments on pages 7 and 8 of the Remarks, filed 08/03/2022, with respect to the objections indicated in the prior Office action have been fully considered and are persuasive. The objections of the Drawings, Specification and claim 6 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harmsen et al. (US 10,738,672 B2) discloses methods and systems for catalyst heating, see Figures 1-3 and 5;
Kelly et al. (US 10,731,577 B2) discloses method and system for a boosted engine, see Figures 1-4 and 6;
Ulrey et al. (US 9,074,523 B2) discloses a vacuum-actuated wastegate, see Figures 1-10;
Pursifull et al. (US 2014/0081564 A1) discloses a crankcase integrity breach detection, see Figures 1-10; and
He et al. (US 6,370,935 B1) discloses an on-line self-calibration of mass airflow sensors in reciprocating engines, see Figures 1-5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659